Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4 have been amended; Claims 8-10 are withdrawn as non-elected claims; Claims 1-7 remain for examination, wherein claim 1 an independent claims. 
Previous Rejections/Objections
Previous objection of claim 4 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/1/2022.
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/1/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akihide Nagao et al (JP 2009242840 A, with English translation, thereafter JP’840) in view of Hasegawa et al (US-PG-pub 2014/0377584 A1, thereafter PG’584).
JP’840 in view of PG’584 is applied to the instant claims 1-4 and 7 for the same reason as stated in the previous office action dated 4/4/2022.
Regarding amendments in claims 1 and 4, they do not change the scope to the instant claims.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’840 in view of PG’584, and further in view of Kumagai et al (WO 2011/142285 A1, listed in IDS filed on 9/21/2021, with on-line translation, thereafter WO’285).
JP’840 in view of PG’584 and WO’285 is applied to the instant claims 5-6 for the same reason as stated in the previous office action dated 4/4/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 16/955648 (US-PG-pub 2020/0385840 A1).  
Claims 1-6 of copending application No. 16/955648 (US-PG-pub 2020/0385840 A1) is applied to claims 1-7 for the same reason as stated in the previous office action dated 4/4/2022.
Regarding amendments in claims 1 and 4, they do not change the scope to the instant claims.
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Note: Kashima et al (UP-PG-pub 2004/0074575 A1) has been recorded as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-7 have been considered but they are not persuasive. 
The Applicant’s arguments have been summarized as following:
1, No combination of the applied prior art(s) teaches or suggests steel sheet having Relationship Expression 1 or the claimed microstructure as claimed in the instant claim 1.
2, Akihide et al (JP’840) in view of Hasegawa et al (PG’584) does not disclose the claimed microstructure distribution on the surface layer. Hasegawa et al (PG’584) does not specify tempered bainite. Even Hasegawa et al (PG’584) is combined with any other applied references, the combination does not lead to the claimed steel with the claimed microstructure.
3, Hasegawa et al (PG’584) does not disclose controlling the microstructure of the surface layer to secure mechanical properties as claimed in the instant claim. Hasegawa et al (PG’584) disclosed different heat treatment as disclosed in the instant invention.
In response, 
Regarding the argument 1, the Applicant does not deny that all of the alloy composition and calculated T value disclosed from Example J in table 1 of JP’840 are within the claimed ranges as recited in the instant claim. 
Regarding the argument 2, although the instant claims indicate a surface layer and a central portion for the hot rolled steel sheet, the claimed microstructure in these two portions comprising the microstructures overlapping to each other. This means even uniform microstructure including 80-86% area fraction TM and 15-20% area fraction of F+TB will meet the claimed microstructures. As pointed out in the previous office action dated 4/4/2022, PG’584 specify including a microstructure containing 60% or more and 95% or less of tempered martensite in terms of area ratio, 5% or more and 20% or less of retained austenite in terms of area ratio, or containing 10% or less (including 0%) of ferrite in terms of area ratio, and/or 10% or less (including 0%) of martensite in terms of area ratio, and/or 15% or less of other phase including bainite (Abstract, par.[0050], and examples of PG’584) and PG’584 indicates: “the steel microstructure before the annealing treatment becomes bainite or martensite having a high dislocation density, and thus the number of nucleation sites of austenite increases.” And then “Subsequently, by heating the steel sheet to a desired reheating temperature and holding the steel sheet at the temperature, the martensite is tempered and becomes tempered martensite.” (par.[0025] of PG’584), which also including tempered bainite since B is also formed before the tempering heat treatment.
Regarding the argument 3, Claims 1-7 are recognized as product claims and they are manipulated by the alloy’s composition, microstructure and properties.  The argued manufacturing process steps are not included in the instant claims and there is no evidence to show these steps provides critical factors in term of the alloy’s composition, microstructure and properties. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734